COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-414-CV
 
 
IN RE MICHAEL IRVIN                                                              RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and motion for
emergency stay and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and motion for emergency stay are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A:   CAYCE, C.J.;
LIVINGSTON and WALKER, JJ.
 




DELIVERED: November 26, 2007




    [1]See
Tex. R. App. P. 47.4.